Opinion of the court delivered by
Carpenter, J.
The first cause of demurrer assigned, that the Circuit Court has not jurisdiction in case of attachments against the property of absconding or non-resident debtors, was properly abandoned by the counsel of the plaintiffs. This question must be considered as settled in this court.
It is shewn as cause of demurrer, that the defendant makes cognisance when he should have avowed. An avowry as distinguished from a cognisance, imports a taking in one’s own right: a cognisance imports a justification under the authority of another. Undoubtedly the defendant has erred in the use of the form, but the mistake is immaterial. It was so held on error, in Wheadon v. Sugg. Cro. Jac. 373, where in making cognisance, “ bene advoeat,” &o. instead of “ cognovit,” the exact reverse of the present case, was adjudged sufficient. We sup*50pose the objection may properly be disregarded, even on special demurrer.
Again, it was urged that the statute should have been stated under which the defendant acted. But it is a public statute, and therefore will be noticed judicially. It will be sufficient if the defendant has shewn facts to bring himself within its provisions. 2 Saund. 155 n. 6.
One case of-demurrer shewn is peculiar to the first plea. It' is, that the defendant has stated that he attached the goods as the property of David Morrell, while by the same plea he admits that the said goods at the time, &c. were in fact the goods and chattels of the said David Morrell, in connection with two others, who were then and there the joint owners, in connection with the said David Morrell: and that the property of several joint owners cannot be taken under and by virtue of a writ of attachment against one-joint owner. This is not an attachment against one of two partners, for a partnership debt, and therefore not within the principle of the cases cited by the counsel of the plaintiffs. It is against one non-resident debtor in which his • joint interest in certain goods and chattels has been seised, which we do not doubt may lawfully be done under our statute. In Curtis v. Hollingshead (2 Green’s Rep. 402), Chief Justice Hornblower, in delivering the opinion of the court, says: “Though the first section does not authorize an attachment against an absconding joint or partnership debtor for a joint or partnership debt, yet it does give an attachment against him for his sepai'ate debt; and on such attachment there can be no doubt but his interest in a joint or partnership property, subject to partnership debts (or in other words, what may be due to him on a settlement of a partnership or joint concern], may be attached in the hands of his co-partners or joint owners ; and in respect thereof they would be considered and treated as garnishers.” This is not a question as to the mode of levy in such case; nor is it now necessary to settle, whether the Sheriff may take the joint property out of the hands of the other partners on an attachment against one for his separate debt. The question now is simply whether such interest- may be taken on attachment for such separate debt, which may be done.
*51Again, it was urged as a special cause of demurrer to the third plea, that pending one attachment, another attachment cannot be issued out of the same court against the same defendants. When between the same parties, in the same county, and for the same cause of action, this court has quashed the second writ; there is no reason that there should be, at the same time, two attachments between the same parties, in the same county. 4 Holst. 58. But this is the case of a second attachment at the suit of other plaintiffs, and for another cause of action. The second writ may be necessary for the safety of the subsequent creditors. The first may not be executed ; if executed, yet possibly it may be set aside for some defect in the proceedings. We find no provision that bars such second writ, though the court will appoint auditors in the first only, because such ap pointrnent effects all that the law requires.
Another cause of demurrer, and which applies to each plea ie, that the defendant does not shew that as Sheriff he returned the writ of attachment, and what that return is. Although otherwise in respect to writs of execution, yet with regard to mesne process, after the day appointed for the return, the Sheriff or the principal officer to whom the writ is directed, cannot justify under it, without shewing it actually returned. 1 Sound. 92 note; Rowland v. Veale, Cowp. 20; Bayley J. 10 Bingb. 192; Oysted v. Shed, 12 Mass. 511; Cheasley v. Barnes, 10 East, 73. This cause of demurrer, therefore, that the Sheriff does not shew a return, was well taken.
Lastly, another cause which also applies to each plea is, that it is not averred that the defendants in attachment were nonresident debtors — that it is not averred that the plaintiffs in attachment made and filed an affidavit pursuant to the statute — ■ and that the plea does not shew that the said plaintiffs have in all things complied with the requirements of the act, &e. The pleas respectively state that a writ of attachment was duly and lawfully and in due form of law issued out of and under the seal of the Circuit Court of the county of Middlesex. The writ is specifically set out in the plea, and the gist of the objection is, that the authority to issue this writ is not shewn, and that the Sheriff cannot justify unless he shews to the court that the affidavit required by the statute was first duly made and filed. *52If necessary to shew the foundation of the writ, certainly the requirement of the law is not complied with by the general averment that the writ was duly and lawfully issued.
In most cases process regular on its face will be a sufficient protection to the officer, though it is otherwise when used for the purpose of avoiding a sale under the statute of 13 Eliz., in which case the officer must shew a good foundation for the process. Our statute in regard to attachments against absconding and absent debtors, requires the affidavit to be made and filed, but it does not require that it should be endorsed on the writ. The writ may therefore be regular on its face without such endorsement, and in trespass the Sheriff may ordinarily justify under it without shewing the affidavit. Rut there is a well settled distinction between a justification in trespass and an avowry in replevin. There is a difference when one claims by virtue of an authority to establish a right or control over the property or person of another, and when it is used defensively, and relied on as an honest excuse. In replevin, the Sheriff who avows, does not seek simply to excuse the trespass, but he is an actor, sets up a right, seeks to have a return, and ought to make a good title in omnibus. 1 Saund. 347 note 3; Goodman v. Aylin, Yelv. 148; Matthews v. Carew, 1 Salk. 107; Rogers v. Birkmire, Cas. Temp. Hardw. 247; Stephens v. Houghton, 2 Str. 847; Shaw C. J. in Sturbridge v. Winslow, 21 Pick. 87; Noble v. Holmes, 5 Hill, 194; Horton v. Hendershot, 1 Ib. 118. The rule which justifies an officer, when acting under process regular on its face, notwithstanding it may be void as to the party, is one of protection merely. The officer may .defend under such process, but he cannot build a title upon it. In avowry by an officer, the defendant then being an actor, claiming a right and praying for a return, and not setting up simply a justification, he must shew a foundation for the writ. Regarding these pleas as they have been treated on the argument by counsel, we have come to the conclusion that this cause of demurrer is also well taken.
Unless the defendant shall ask leave to amend, judgment will be entered for the demurrants.